Opinion issued February 28, 2019




                                      In The

                              Court of Appeals
                                      For The

                          First District of Texas
                          ————————————
                              NO. 01-17-00210-CV
                            ———————————
                  TEXAS EDUCATION AGENCY, Appellant
                                        V.
                                H.C.V., Appellee



                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-30247


                DISSENTING AND CONCURRING OPINION

      In Texas Education Agency v. S.E.H., No. 01-16-00420-CV, ___ S.W.3d ___,

2018 WL 6839727 (Tex. App.—Houston [1st Dist.] Dec. 28, 2018, pet. filed), this

Court, sitting en banc, held that a junior high school teacher who had solicited sex

online from a person he believed to be a thirteen-year old girl, pleaded guilty to
                                         1
online solicitation of a minor, and was placed on community supervision was

nevertheless entitled to have all records and files relating to his arrest expunged

because the offense he pleaded guilty to violating was later held unconstitutional for

overbreadth. I respectfully dissented to the en banc majority’s affirmance of the

expunction order in S.E.H., and I respectfully dissent to the majority’s affirmance of

the expunction order in this case for the same reasons. See id. at *7–10 (Lloyd, J.,

dissenting). As with S.E.H., I would find H.C.V. ineligible for expunction.

      I agree with the majority’s decision to modify the expunction order to

expressly allow Texas Education Agency and the Texas State Board of Educator

Certification to retain a redacted version of the Proposal of Decision pertaining to

H.C.V. Therefore, I concur with respect to Section II of the majority opinion.




                                               Russell Lloyd
                                               Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.

Lloyd, J., dissenting, in part, and concurring, in part.




                                           2